DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance still apply as stated in the Office Action mailed 6 October 2021.  Additionally, JP2006189023 A, as submitted on Applicant's Information Disclosure Statement on 14 January 2022, is similar to Lundgren teaching a solid electrochemical cell in an exhaust passage with an ammeter connected to a control unit, however JP’023 expressly states that the control means include a voltage application prohibition control section which inhibits application of a voltage to the electrodes in a solid electrolyte inactive region (claim 5).  In other words, JP’023 expressly states not applying voltage to a short circuit detected region. JP2012193698A, as submitted on Applicant's Information Disclosure Statement on 14 January 2022, discloses a particulate-matter processing device including a current detecting device and a determination means for determining when deposition of water of the electrode is excessive based on measured currents (abstract).  However, JP’698 pertains to corona discharge devices ([2]) and such a device is therefore provided for an entirely different effect, such as efficient emission of electrons ([5]-[7]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794